DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant filed a response dated 5/3/2021 in which claims 1-4 and 8-11 have been amended.  Thus, the claims 1-14 are pending in the application.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of transfer or ownership and authentication of the first key without significantly more. 
Examiner has identified claim 1 as the representative claim that represents the claimed invention presented in independent claims 1 and 8.
Claim 1 is directed to a method, which is one of the statutory categories of invention (Step 1: YES).
The claim 1 recites a series of steps, e.g., assigning a value to a first token representing a first set of digital data at a first point in time, via a processor, wherein the value is automatically determined based on at least one of a second digital data representing an imputed value of a pool of assets associated with the first set of digital data, a third digital data representing a size of a market associated with the first set of digital data, a fourth digital data representing a skill set of a management team associated with the first set of digital data, or a fifth digital data representing a competitive landscape associated with the first set of digital data; adjusting the value of the first token based on an independent third party evaluation at or near the first point in time; generating, via the processor, a first an algorithm that produces a sixth digital data from the first set of digital data, the first point in time, and the adjusted value; storing a copy of the sixth digital data in a first location in a database; storing the first set of digital data in a second location in the database; storing the first point in time in a third location in the database; storing the adjusted first token in a fourth location in the database; generating, via the processor, a first pointer that identifies the first location in the database and correlates the first location in the database to the second location in the database; generating, via the processor, a second pointer that correlates the first location in the database to the third location in the database; generating, via the processor, a third pointer that correlates the first location in the database to the fourth location in the database; associating, via the processor, the first digital key with the first pointer, the second pointer, and the third pointer; isolating the first digital key from the adjusted first token, such that a transfer of the first digital key does not affect the adjusted value of the first token; verifying the authenticity of the first digital key using the first pointer, the second pointer, and the third pointer; and upon verification controlling the transfer of the first digital key to a first user.  These limitations (with the exception of italicized limitations) describe the abstract idea of transfer or ownership and authentication of the first key, which is a Certain Methods of Organizing Human Activity (fundamental economic practices or principles).  The digital, a processor, automatically, an algorithm, and a database limitations do not necessarily restrict the claim from reciting an abstract idea.  Thus, the claim 1 recites an abstract idea (Step 2A-Prong 1: YES).
This judicial exception is not integrated into a practical application because the additional limitations of a digital, a processor, automatically, an algorithm and a database result in no more than simply applying the abstract idea using generic computer elements.  The additional elements of a digital, a processor, automatically, an algorithm, and a database are recited at a high level of generality and under their broadest reasonable interpretation comprises a generic computing device.  The presence of a generic computing device does nothing more than to implement the claimed invention (MPEP a database; storing the first set of data in a second location in the database; storing the first point in time in a third location in the database; storing the adjusted value in a fourth location in the database amounts to mere data gathering, which is a form of insignificant extra-solution activity.  The additional limitations are no more than mere instructions to apply the exception using a generic computer element.  Therefore, the recitation of additional elements of automatically, an algorithm, and a database do not meaningfully apply the abstract idea and hence do not integrate the abstract idea into a practical application.  Thus, the claim 1 is directed to an abstract idea (Step 2A-Prong 2: NO).
The claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of a digital, a processor, automatically, an algorithm, and a database are recited at a high level of generality in that it results in no more than simply applying the abstract idea using generic computer elements.  The limitations which have been identified as insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field.  The specification describes the additional limitations of storing to be using a general purpose computer and the court decisions cited in MPEP 2106.05(d)(II) indicate that storing and retrieving information in memory is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP A,., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93).  The additional elements when considered separately and as an ordered combination do not amount to add significantly more as these limitations provide nothing more than to simply apply the exception in a generic computer environment (Step 2B: NO).  Thus, the claim 1 is not patent-eligible.

Dependent claims 2-7 and 9-14 further define the abstract idea that is present in their independent claims 1 and 8 and hence correspond to Certain Methods of Organizing Human Activity and hence are abstract in nature for the reasons presented above.  Dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 2-7 and 9-14 are directed to an abstract idea.  Thus, the claims 1-14 are not patent-eligible.
Response to Arguments
Applicant's arguments filed dated 5/3/2021 have been fully considered but they are not persuasive due to the following reasons:
With respect to the rejection of claims 1-16 under 35 U.S.C. 101, Applicant states that claims 1 and 8 enable a technical solution to a technical problem.  The present claims address a technical challenge (authenticating a digital data) that is particular to computerized systems.  The claims do not merely recite the performance of some business practice known from the pre-Internet world along with the requirement to perform it on the Internet.
Examiner has considered each and every argument and notes that the technical solution relates to an abstract idea of authenticating data and not to technology, which is not sufficient to integrate the abstract idea into a practical application.  Authenticating a digital data simply makes use of the technology to authenticate the data.  There is no improvement to technology as a result of implementing the abstract idea.  Applicant’s arguments regarding the claimed solution is necessarily rooted in computer technology are not persuasive as the claimed invention simply applies the abstract idea on a computer without providing any technical or technology improvements.  Novelty of a system is not the criteria for eligibility under 35 U.S.C. 101.  Applicant’s arguments regarding particular solution is not persuasive as it relates to an abstract idea and not to technology.
With respect to Applicant’s arguments regarding the additional elements are well-understood, routine, and conventional, Examiner notes that the 35 U.S.C. 101 rejection presented above clearly states that the specification describes the additional limitations of storing to be using a general purpose computer and the court decisions cited in MPEP 2106.05(d)(II) indicate that storing and retrieving information in memory is a well-understood, routine, and conventional function when it is claimed in a merely generic manner.  Thus, it is clear that the additional elements are well-understood, routine, and conventional activities of a computing device.  The claimed invention uses the computer as a tool to apply the abstract idea without providing any technical benefits.  The various limitations are abstract in nature and cannot furnish an inventive concept.  Examiner notes that an inventive concept “cannot be furnished by the unpatentable law of nature (or natural phenomenon or abstract idea) itself.”  Thus, the claim does not present any inventive concept and there are no additional limitations that amount to add significantly more.  Thus, these arguments are not persuasive.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJESH KHATTAR whose telephone number is (571)272-7981.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 571-270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAJESH KHATTAR/Primary Examiner, Art Unit 3693